Appeal by the defendant from a judgment of the Supreme Court, Kings County (Owens, J.), rendered May 11, 1988, convicting him of murder in the second degree, attempted murder in the second degree (two counts), and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court’s charge on accomplice liability was not erroneous since it informed the jury that the defendant had to act with the mental culpability required for commission of the crimes charged (see, Penal Law § 20.00). Additionally, the court instructed the jury at length on the necessary elements of mental culpability with respect to each of the crimes charged (see, People v Wise, 135 AD2d 593; People v Newton, 120 AD2d 751; People v Compitiello, 118 AD2d 720; 1 CJI[NY] 20.05, at 771).
The contentions raised in the defendant’s supplemental pro se brief are either unpreserved for appellate review or without merit. Bracken, J. P., Copertino, Pizzuto and Santucci, JJ., concur.